— Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated August 1, 1978, which, after a hearing, found petitioner guilty of certain charges and suspended his liquor license for a period of 30 days, 15 days of which were deferred, and imposed a $1,000 bond claim. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our view there is substantial evidence that on October 22, 1977, at the licensed premises, a dancer performed in a lewd and indecent manner within the meaning of subdivision 6 of section 106 of the Alcoholic Beverage Control Law (see Matter of Salem Inn v New York State Liq. Auth., 43 NY2d 713). The fact that the licensee was not on the premises at the time of the performance does not absolve him from responsibility since his manager, Ramon Barrios, *592was present at the time (cf. Matter of Falso v State Liq. Auth., 43 NY2d 721). We also find that the penalty imposed was not excessive or shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222, 237). Hopkins, J. P., Damiani, Titone and Suozzi, JJ., concur.